IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 122,053

                               In the Matter of LAUREL R. KUPKA,
                                           Respondent.

                         ORIGINAL PROCEEDING IN DISCIPLINE


        Original proceeding in discipline. Opinion filed February 28, 2020. Two-year suspension.


        Stanton A. Hazlett, Disciplinary Administrator, argued the cause, and Danielle M. Hall, Deputy
Disciplinary Administrator, was with him on the formal complaint for the petitioner.


        N. Trey Pettlon, of Law Offices of Pettlon & Ginie, of Olathe, argued the cause, and Laurel R.
Kupka, respondent, argued the cause pro se.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Laurel R. Kupka, of Shawnee, an
attorney admitted to the practice of law in Kansas in 2011.


        On May 16, 2019, the office of the Disciplinary Administrator filed a formal
complaint against the respondent alleging violations of the Kansas Rules of Professional
Conduct (KRPC). The respondent timely filed an answer to the complaint on May 30,
2019. The parties entered into a written stipulation on August 12, 2019. A hearing was
held on the complaint before a panel of the Kansas Board for Discipline of Attorneys on
August 13, 2019, where the respondent was personally present and was represented by
counsel. The hearing panel determined the respondent violated KRPC 1.1 (2019 Kan. S.
Ct. R. 295) (competence); 1.3 (2019 Kan. S. Ct. R. 298) (diligence); 1.4(a) and (b) (2019
Kan. S. Ct. R. 299) (communication); 4.1(a) (2019 Kan. S. Ct. R. 361) (truthfulness in

                                                    1
statements to others); 8.4(c) (2019 Kan. S. Ct. R. 387) (engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation); 8.4(d) (engaging in conduct prejudicial to
the administration of justice); and 8.4(g) (engaging in conduct adversely reflecting on
lawyer's fitness to practice law).


       Upon conclusion of the hearing, the panel made the following findings of fact and
conclusions of law, together with its recommendation to this court:


                                        "Findings of Fact


               ....


               "7.     Payne & Jones, Chartered, hired the respondent as an associate in August
       2011. For the first three years of her employment, the respondent handled the limited
       action dockets in Johnson County and Wyandotte County, served as the city prosecutor
       for the City of Mission, Kansas, handled litigation matters, and assisted other members of
       the firm with insurance defense litigation. In June of 2015, another associate left the firm
       and the respondent took over that attorney's domestic law practice. At that time,
       respondent had never worked on any family law matters with the exception of
       researching particular issues for one of the partners. While trying to learn this new area of
       the law, respondent was engaged and planning her wedding in 2015 and was of the
       impression that Payne & Jones was not amenable to her taking time off from work to plan
       and organize her wedding matters. The respondent took no time off the week of her
       wedding and had a very short honeymoon and 'was back at [her] desk after that.' The
       departure of the other associates also meant that the Mission Municipal Court dockets
       became her responsibility which involved hour long dockets in the morning a few times a
       week and also at night a few days a week.


               "8.     During respondent's employment with Payne & Jones, the respondent
       was not assigned a supervising attorney. Instead, a litigation partner was 'more or less'
       assigned to help the respondent. That litigation partner did not have a domestic practice
       and would not have been able to assist respondent insofar as her domestic practice.
                                                    2
Although the respondent was assigned 'mentors,' meetings with such mentors were
routinely cancelled for business reasons. As a result, respondent's meeting with the
'mentors' occurred sporadically.


        "9. In the fall of 2017, the respondent notified the firm that she was expecting her
first child. Although respondent expected that her practice would wind down a little bit
and that she would be able to take fewer cases at that time, that did not happen. Instead,
respondent's workload grew rapidly. A partner's unexpected health issue resulted in the
transfer of additional files to the respondent. Additionally, both her litigation paralegal
and her family law paralegal experienced extended absences due to family issues. During
their absences, respondent did not have any dedicated administrative assistance and spent
time trying to keep up with the administrative work that was piling up. The respondent
struggled to get organized but files were everywhere, papers were everywhere and notes
were everywhere. According to the respondent it overwhelmed her to the point that she
would 'sit there and stare at it and just be paralyzed.' The respondent came to realize that
at this time, she was battling severe depression and anxiety.


                        "Representation of V.T. in Eviction Matter


        "10.     In August 2017, V.T. retained the firm to represent her in an eviction
matter. The firm assigned the respondent to handle V.T.'s eviction case.


        "11.     The respondent told V.T. that she filed a petition for unlawful detainer.
The respondent also told V.T. that she appeared in court on the petition for unlawful
detainer. The respondent's statements to her client were false.


        "12.     The respondent's billing records for a different client establish that the
respondent participated in a mediation the day that the respondent indicated that she
appeared in court on the petition for unlawful detainer.


        "13.     In February 2018, toward the end of the respondent's pregnancy, V.T.
contacted the firm, expressed her displeasure with the respondent's delay on her case, and


                                              3
informed the firm that she would be hiring a different attorney to handle the eviction
matter.


          "14.   Members of the firm reviewed the respondent's file regarding her
representation of V.T. In the file was a petition for unlawful detainer which purported to
have been filed in Jackson County, Missouri. The case number on the petition did not
match the court records. To make it appear as though it had been filed, the respondent cut
and pasted a filed-stamp from a different case onto the petition for unlawful detainer.


          "15.   Members of the firm's management confronted the respondent regarding
her representation of V.T. The respondent admitted that she did not file the petition for
unlawful detainer, did not appear in court on behalf of V.T., and cut a filed-stamp from
another pleading and pasted it on the petition for unlawful detainer. The firm's
management asked the respondent if there were other matters that she was handling that
had similar problems. The respondent told the firm's management that the V.T. case was
the 'worst one.' After members of the firm investigated V.T.'s complaint against the
respondent, they reviewed all of the respondent's files. Members of the firm spent many
hour reviewing the respondent's work, completing work undertaken by the respondent,
and correcting the respondent's misconduct. In some of the cases, the firm did not collect
fees and in one case, the firm paid a client $3,000.


                        "Representation of B.R.D. in Garnishment


          "16.   In 2012, the firm assigned the respondent to provide representation to a
corporate client, B.R.D. in a garnishment matter.


          "17.   The respondent informed her client and her supervising attorney that
judgment had been entered in favor of her client and against the garnishee for failure to
respond to the garnishment. The respondent's statements were false.


          "18.   The respondent provided her supervising attorney with a judgment which
purported to have been filed by the court on April 14, 2015. However, the court never


                                             4
entered judgment in that case. The respondent falsified the judge's signature and court's
filed-stamp on the judgment.


                      "Representation of B.H. in Post-Divorce Matter


        "19.     In 2015, the respondent was assigned by the firm to represent B.H. in a
post-divorce matter. On October 19, 2015, the respondent entered her appearance on
behalf of B.H. According to the court file, the entry of appearance was the last action
taken by the respondent.


        "20.     The respondent's file included filed-stamped interrogatories to garnishee.
The respondent cut and pasted the filed-stamp onto the interrogatories to garnishee as the
interrogatories to garnishee were never filed.


        "21.     The respondent's file also included a garnishment application and order,
which purported to have been issued by the court clerk on October 26, 2015, and returned
on November 25, 2015. The respondent cut and pasted the clerk's signature from a
garnishment application and order in another case.


        "22.     During the period the respondent represented B.H., she told her
supervising attorney that she made multiple court appearances on behalf of B.H. in the
post-divorce matter. The respondent's statements to her supervising attorney were false.


                                        "Other Cases


        "23.     In addition to the three cases detailed above, in 15 other cases, the
respondent engaged in misconduct. In those same cases, the respondent made
misrepresentations to clients and supervisors, she failed to adequately communicate with
her clients, and she failed to timely complete tasks. Specifically:


                 a.        The respondent told F.B., a client, that she filed a name-change
        case when she had not filed the case. The respondent told F.B. that the delay in
        completing the case was caused by the court.

                                              5
        b.      The respondent advised H.C., a client, on multiple occasions that
a case had been filed on behalf of H.C. when the case had not been filed.


        c.      The respondent failed to respond to J.G.'s requests for
information.


        d.      The respondent failed to perform work for J&D, a business
client, but informed J&D that the matter was moving forward.


        e.      The respondent failed to timely respond to email messages sent
by and telephone calls from her client, P.J.


        f.      The respondent informed her client, A.L., that an expungement
case had been filed on behalf of A.L., when the case had not been filed.


        g.      The respondent advised her client, D.V., that pleadings were
filed in a tenant dispute matter when the pleadings had not been filed. The
respondent also advised D.V. of hearing dates when no hearing dates had been
scheduled. Finally, the respondent informed D.V. that the opposing party
delivered rent checks when the tenant had not done so.


        h.      The respondent advised E.N., a client, that suit had been filed
and a default judgment had been obtained on her behalf. The respondent,
however, never filed suit. Eventually, the respondent's firm paid $3,000 to correct
the respondent's misconduct.


        i.      The firm was retained by an Arizona law firm to register two
foreign judgments. The respondent registered both judgments properly. However,
the respondent informed the client that a hearing had been held, when no hearing
had been scheduled.




                                     6
                j.       The respondent failed to respond to inquiries by L.P., the
        respondent's client. In that case, the respondent also failed to file pleadings, filed
        pleadings without the approval of her client, and missed deadlines.


                k.       The respondent represented A.S. in a domestic case. The
        respondent failed to adequately communicate the client's responsibilities under
        the journal entry. Additionally, the respondent failed to provide the client with a
        copy of an accusation in contempt.


                l.       The respondent represented Z.S. in a traffic matter. The
        respondent failed to submit an application for diversion and failed to properly
        communicate with her client.


                m.       The respondent represented B.W. During the course of the
        representation, the respondent failed to diligently pursue a remedy for her client
        and she failed to properly communicate with him.


                n.       The respondent represented J.W. in a real estate matter. The
        respondent failed to diligently represent J.W.


                o.       The respondent represented A.Z., the mother in a domestic
        matter. A guardian ad litem was appointed for the child. A.Z. requested that the
        respondent file a motion to modify the order appointing the guardian ad litem.
        The respondent never filed the motion. The respondent also failed to properly
        communicate with her client.


                       "Disciplinary Complaints and Investigation


        "24.    On June 18, 2018, Jodde Olsen Lanning filed a complaint against the
respondent. Additionally, on June 20, 2018, the respondent self-reported her misconduct.
On August 20, 2018, the respondent provided a detailed response to Ms. Lanning's
complaint, admitting her misconduct.


                                              7
        "25.     The respondent fully cooperated during the disciplinary investigation and
readily admitted her misconduct. At the hearing on the formal complaint, the respondent
reimbursed the firm the $3,000 paid to E.N.


                                    "Conclusions of Law


        "26.     The respondent stipulated that she violated KRPC 1.1 (competence),
KRPC 1.3 (diligence), KRPC 1.4 (communication), KRPC 4.1(a) (truthfulness in
statements to others), KRPC 8.4(c) (conduct involving dishonesty), KRPC 8.4(d)
(conduct prejudicial to the administration of justice), and KRPC 8.4(g) (conduct that
adversely reflects on the lawyer's fitness to practice law).


        "27.     Based on the respondent's stipulation, the findings of fact, and the
evidence received in this case, the hearing panel concludes as follows:


                                         "KRPC 1.1


        "28.     Lawyers must provide competent representation to their clients. KRPC
1.1. 'Competent representation requires the legal knowledge, skill, thoroughness and
preparation reasonably necessary for the representation.' The respondent failed to
exercise the thoroughness reasonably necessary in her representation of V.T., B.R.D.,
B.H., and many other clients. Thus, the hearing panel concludes that the respondent
violated KRPC 1.1.


                                         "KRPC 1.3


        "29.     Attorneys must act with reasonable diligence and promptness in
representing their clients. See KRPC 1.3. The respondent failed to diligently and
promptly represent V.T., B.R.D., B.H., and many other clients. Because the respondent
failed to act with reasonable diligence and promptness in representing her clients, the
hearing panel concludes that the respondent violated KRPC 1.3.




                                              8
                                        "KRPC 1.4


          "30.   KRPC 1.4(a) provides that '[a] lawyer shall keep a client reasonably
informed about the status of a matter and promptly comply with reasonable requests for
information.' In this case, the respondent violated KRPC 1.4(a) when she failed to
respond to requests from her clients for information regarding the status of the
representation. Accordingly, the hearing panel concludes that the respondent violated
KRPC 1.4(a).


          "31.   KRPC 1.4(b) provides that '[a] lawyer shall explain a matter to the extent
reasonably necessary to permit the client to make informed decisions regarding the
representation.' The respondent likewise violated KRPC 1.4(b) when she provided V.T.,
B.R.D., B.H., and many other clients with false information regarding the status of the
representations. The hearing panel concludes that the respondent violated KRPC 1.4(b).


                                        "KRPC 4.1


          "32.   KRPC 4.1(a) provides that '[i]n the course of representing a client a
lawyer shall not knowingly make a false statement of material fact or law to a third
person.' The respondent repeatedly violated KRPC 4.1(a) when she provided false
information to many clients as well as her supervising attorneys regarding the status of
the representations. The hearing panel concludes that the respondent violated KRPC
4.1(a).


                                       "KRPC 8.4(c)


          "33.   'It is professional misconduct for a lawyer to . . . engage in conduct
involving dishonesty, fraud, deceit or misrepresentation.' KRPC 8.4(c). The respondent
engaged in conduct that involved dishonesty when she cut and pasted filed-stamps, a
clerk's signature, and a judge's signature onto draft pleadings and orders. The respondent
also engaged in conduct that involved dishonesty when she falsely told her clients and
supervising attorneys that action had been taken in the various cases when it had not
been. As such, the hearing panel concludes that the respondent violated KRPC 8.4(c).

                                              9
                                        "KRPC 8.4(d)


           "34.   'It is professional misconduct for a lawyer to . . . engage in conduct that
is prejudicial to the administration of justice.' KRPC 8.4(d). The respondent engaged in
conduct that was prejudicial to the administration of justice when she failed to file
pleadings on behalf of clients. Because the respondent failed to file pleadings on behalf
of her clients, the causes of action were delayed. As such, the hearing panel concludes
that the respondent violated KRPC 8.4(d).


                                        "KRPC 8.4(g)


           "35.   'It is professional misconduct for a lawyer to . . . engage in any other
conduct that adversely reflects on the lawyer's fitness to practice law.' KRPC 8.4(g). The
respondent engaged in conduct that adversely reflects on her fitness to practice law when
she cut and pasted filed-stamps, a clerk's signature, and a judge's signature onto draft
pleadings and orders. The respondent also engaged in conduct that adversely reflects on
her fitness to practice law when she falsely told her clients and supervising attorneys that
action had been taken in the various cases when it had not been. The hearing panel
concludes that the respondent violated KRPC 8.4(g).


                                 "American Bar Association
                         Standards for Imposing Lawyer Sanctions


           "36.   In making this recommendation for discipline, the hearing panel
considered the factors outlined by the American Bar Association in its Standards for
Imposing Lawyer Sanctions (hereinafter 'Standards'). Pursuant to Standard 3, the factors
to be considered are the duty violated, the lawyer's mental state, the potential or actual
injury caused by the lawyer's misconduct, and the existence of aggravating or mitigating
factors.


           "37.   Duty Violated. The respondent violated her duty to her clients, the public,
and the legal profession to maintain her personal integrity.


                                              10
        "38.     Mental State. The respondent knowingly violated her duty.


        "39.     Injury. As a result of the respondent's misconduct, the respondent caused
serious potential injury to her clients and actual injury to her law firm.


                           "Aggravating and Mitigating Factors


        "40.     Aggravating circumstances are any considerations or factors that may
justify an increase in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
aggravating factors present:


                 a.      Dishonest or Selfish Motive. There is no dispute that the
        respondent exercised poor judgment and engaged in dishonest conduct by
        fabricating court pleadings and orders; cutting and pasting filed-stamps on
        pleadings and orders; cutting and pasting a clerk's signature and a judge's
        signature; and communicating dishonest information to her clients and her law
        firm. However, the evidence also paints a picture of an associate attorney whose
        poor judgment appears to have been triggered by her overwhelming workload,
        lack of direct supervision, and her depression. Certainly, evidence that the
        respondent took on additional files to assist a partner having family issues and
        handled administrative duties after taking an increased workload reflects selfless
        conduct.


                 Whether respondent's actions were the result of her dishonest motive, is
        worthy of some discussion. Again, it is clear that various actions taken by the
        respondent were dishonest. The standard, however, is whether the respondent had
        a dishonest motive; not whether the results of her action were dishonest. Did she
        undertake the acts to be dishonest? The evidence reflects that respondent's
        actions were, at least in part, driven by her workload, depression, and anxiety.
        There was substantial evidence that during a significant portion of the time, the
        respondent's workload was overwhelming, that she had very little mentoring, and
        that sufficient administrative staff was not available to her. Notwithstanding her

                                              11
        mental state and the workload, the facts reflect that respondent had a dishonest
        motive at the time she took various actions including falsifying pleadings,
        advising that a lawsuit had been filed and judgment entered, and misrepresenting
        that she was in court when she was not. The hearing panel concludes that
        although the respondent was suffering from depression and anxiety, the
        respondent was aware of her conduct which clearly involved dishonesty and that
        she was motivated by dishonesty.


                 b.      A Pattern of Misconduct. The respondent engaged in similar
        misconduct in multiple cases. She lacked diligence in representing 14 clients. She
        failed to adequately communicate with 16 clients. Further, the respondent
        engaged in dishonest conduct in representing 10 clients. The respondent engaged
        in patterns of misconduct.


                 c.      Multiple Offenses. The respondent committed multiple rule
        violations. The respondent violated KRPC 1.1 (competence), KRPC 1.3
        (diligence), KRPC 1.4 (communication), KRPC 4.1(a) (truthfulness in statements
        to others), KRPC 8.4(c) (conduct involving dishonesty), KRPC 8.4(d) (conduct
        prejudicial to the administration of justice), and KRPC 8.4(g) (conduct that
        adversely reflects on the lawyer's fitness to practice law). The hearing panel
        concludes that the respondent committed multiple offenses.


                 d.      Vulnerability of Victim. The respondent engaged in misconduct
        in representing 18 clients. Many of the respondent's clients were vulnerable to the
        respondent's misconduct.


        "41.     Mitigating circumstances are any considerations or factors that may
justify a reduction in the degree of discipline to be imposed. In reaching its
recommendation for discipline, the hearing panel, in this case, found the following
mitigating circumstances present:


                 a.      Absence of a Prior Disciplinary Record. The respondent has not
        previously been disciplined.

                                             12
        b.       Personal or Emotional Problems if Such Misfortunes Have
Contributed to Violation of the Kansas Rules of Professional Conduct. The
evidence presented at the hearing established that the respondent was
overwhelmed and overworked. In 2015 and 2016, after the respondent fell behind
on her work, her firm provided her with mentors but such mentoring was
sporadic and ended in 2017. With the departure of other associates, the
respondent's work load was increased and her areas of practice were expanded.
Despite the increase, she was not provided with any additional administrative
support or mentoring. In fact, her administrative support took extended leaves of
absence during this period of time leaving the respondent to not only handle her
lawyer duties but to also cover administrative duties. Because of the overwork,
she became overwhelmed. Further, the respondent suffers from depression and
anxiety. It is clear that the respondent's depression and anxiety contributed to the
misconduct. The respondent sought treatment for her depression and anxiety; and
the respondent is in compliance with the treatment plan. Further, the respondent
entered into a professional monitoring agreement with KALAP and the
respondent is likewise in compliance with the professional monitoring
agreement.


        c.       The Present and Past Attitude of the Attorney as Shown by His
or Her Cooperation During the Hearing and His or Her Full and Free
Acknowledgment of the Transgressions. The respondent fully cooperated with the
disciplinary process. Additionally, the respondent admitted the facts that gave
rise to the violations.


        d.       Inexperience in the Practice of Law. The Kansas Supreme Court
admitted the respondent to the practice of law in 2011. At the time the
misconduct began, the respondent had been practicing law for only four years.
The respondent was inexperienced in the practice of law.


        e.       Previous Good Character and Reputation in the Community
Including Any Letters from Clients, Friends and Lawyers in Support of the
Character and General Reputation of the Attorney. The respondent is an active

                                    13
       and productive member of the bar of Johnson County, Kansas. The respondent
       also enjoys the respect of her peers and generally possesses a good character and
       reputation as evidenced by several letters received by the hearing panel.


               f.       Remorse. At the hearing on this matter, the respondent expressed
       genuine remorse for having engaged in the misconduct.


       "42.    In addition to the above-cited factors, the hearing panel has thoroughly
examined and considered the following Standards:


       '4.42   Suspension is generally appropriate when:


                        (a)      a lawyer knowingly fails to perform
               services for a client and causes injury or potential injury
               to a client; or


                        (b)      a lawyer engages in a pattern of neglect
               and causes injury or potential injury to a client.


       '4.62   Suspension is generally appropriate when a lawyer knowingly
       deceives a client, and causes injury or potential injury to the client.


       '5.11   Disbarment is generally appropriate when:


                        ....


                        (b)      a lawyer engages in any other
               intentional conduct involving dishonesty, fraud, deceit,
               or misrepresentation that seriously adversely reflects on
               the lawyer's fitness to practice.


       '5.13   Reprimand is generally appropriate when a lawyer knowingly
       engages in any other conduct that involves dishonesty, fraud, deceit, or

                                            14
        misrepresentation and that adversely reflects on the lawyer's fitness to
        practice law.'


                            "Recommendations of the Parties


        "43.    The disciplinary administrator recommended that the respondent's
license to practice law be suspended for a period of two years. Finally, the deputy
disciplinary administrator recommended that after serving one year of suspension, the
respondent be allowed to resume the practice of law under the proposed plan of
probation.


        "44.    Counsel for the respondent recommended that the respondent be allowed
to continue to practice law subject to the terms and conditions contained in the
respondent's proposed plan of probation.


        "45.    When a respondent requests probation, the hearing panel is required to
consider Kan. Sup. Ct. R. 211(g)(3), which provides:


                '(3)     The Hearing Panel shall not recommend that the
        Respondent be placed on probation unless:


        (i)     the Respondent develops a workable, substantial, and detailed
                plan of probation and provides a copy of the proposed plan of
                probation to the Disciplinary Administrator and each member of
                the Hearing Panel at least fourteen days prior to the hearing on
                the Formal Complaint;


        (ii)    the Respondent puts the proposed plan of probation into effect
                prior to the hearing on the Formal Complaint by complying with
                each of the terms and conditions of the probation plan;


        (iii)   the misconduct can be corrected by probation; and


                                            15
        (iv)     placing the Respondent on probation is in the best interests of the
                 legal profession and the citizens of the State of Kansas.'


        "46.     The respondent developed a workable, substantial, and detailed plan of
probation. The respondent provided a copy of the proposed plan of probation to the
disciplinary administrator more than 14 days prior to the hearing on the formal complaint.
The respondent, however, did not provide the proposed plan of probation to each member
of the hearing panel more than 14 days prior to the hearing.


        "47.     The respondent put the proposed plan of probation into effect prior to the
hearing on the formal complaint by complying with each of the terms and conditions of
the probation plan.


        "48.     Unfortunately, however, some of the misconduct, in this case, cannot be
corrected by probation. Specifically, dishonest conduct cannot be effectively supervised.
See In re Stockwell, 296 Kan. 860, 868, 295 P.3d 572 (2013) ('Moreover, this court is
generally reluctant to grant probation where the misconduct involves fraud or dishonesty
because supervision, even the most diligent, often cannot effectively guard against
dishonest acts.').


        "49.     Finally, at this time, placing the respondent on probation is not in the
best interests of the legal profession and the citizens of the State of Kansas. Because the
respondent engaged in extensive dishonest conduct, a period of suspension is warranted.
The hearing panel, however, is persuaded by the significant mitigating evidence
presented in this case and concludes that a short suspension followed by a period of
probation is appropriate in this case.


                            "Recommendation of Hearing Panel


        "50.     Based upon the findings of fact, conclusions of law, and the Standards
listed above, the hearing panel unanimously recommends that the respondent be
suspended for a period of two years. The hearing panel further recommends that after
serving six months of the suspension that the respondent be automatically reinstated to

                                             16
       the active practice of law and placed on probation for a period of two years, subject to the
       terms and conditions detailed in the respondent's plan of probation.


               "51.    Costs are assessed against the respondent in an amount to be certified by
       the Office of the Disciplinary Administrator."


                                             DISCUSSION


       In a disciplinary proceeding, this court considers the evidence, the findings of the
hearing panel, and the arguments of the parties and determines whether violations of
KRPC exist and, if they do, what discipline should be imposed. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see Supreme Court Rule 211(f) (2019 Kan. S. Ct. R. 257). Clear
and convincing evidence is "'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009) (quoting In re Dennis, 286 Kan. 708, 725, 188 P.3d 1 [2008]).


       The respondent was given adequate notice of the formal complaint to which she
filed an answer. The respondent was also given adequate notice of the hearing before the
panel and the hearing before this court. She did not file exceptions to the hearing panel's
final hearing report. As such, the panel's factual findings are deemed admitted. Supreme
Court Rule 212(c), (d) (2019 Kan. S. Ct. R. 261). The evidence also supports the panel's
conclusions of law. We, therefore, adopt the panel's findings and conclusions.


       The only remaining issue before us is the appropriate discipline for the
respondent's violations. At the hearing before this court, the office of the Disciplinary
Administrator recommended that the respondent's license to practice law be suspended
for a period of two years and that, after one year, the respondent be allowed to petition
for reinstatement subject to a reinstatement hearing under Supreme Court Rule 219 (2019
                                                   17
Kan. S. Ct. R. 270). The hearing panel recommended that the respondent be suspended
from the practice of law for a period of two years and that, after six months, the
respondent be automatically reinstated and placed on probation for a period of two years
subject to the terms and conditions detailed in respondent's plan of probation. The
respondent requested probation subject to the terms and conditions in respondent's plan
of probation.


        This court is not bound by the recommendations made by the Disciplinary
Administrator or the hearing panel. Supreme Court Rule 212(f). But this court agrees that
a two-year period of suspension is warranted given the serious nature of the respondent's
acts that gave rise to the multiple violations in this matter. While it is clear that
respondent has made notable strides in understanding and addressing the personal issues
that led to the ethical lapses and serious rule violations resulting in this complaint, we
cannot merely adopt a recommendation of probation without first assuring that the
respondent has in place a structure in her personal life and professional practice that
protects the public from future transgressions. Therefore, in consideration of all the facts
and circumstances, the respondent will be eligible to apply for reinstatement under Rule
219 after completing nine months of the two-year suspension. A minority of this court
supported a longer period of time before the respondent could seek reinstatement.


                                CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Laurel R. Kupka be and she is hereby disciplined
by suspension for a term of two years in accordance with Supreme Court Rule 203(a)(2)
(2019 Kan. S. Ct. R. 240).




                                               18
      IT IS FURTHER ORDERED that following the completion of nine months of
suspension, the respondent may petition for an early reinstatement and must undergo a
hearing under Rule 219 (2019 Kan. S. Ct. R. 270).


      IT IS FURTHER ORDERED that the respondent shall comply with Supreme Court
Rule 218 (2019 Kan. S. Ct. R. 268) (notice to clients, opposing counsel, and courts of
record following suspension).


      IT IS FURTHER ORDERED that the costs of these proceedings be assessed to the
respondent and that this opinion be published in the official Kansas Reports.


      BEIER AND WILSON, JJ., not participating.
      ANTHONY J. POWELL, J., assigned.1
      PATRICK D. MCANANY, Senior Judge, assigned.2
      MICHAEL J. MALONE, District Judge Retired, assigned.3




1
 REPORTER'S NOTE: Judge Powell, of the Kansas Court of Appeals, was appointed
to hear case No. 122,053 vice Justice Wilson under the authority vested in the Supreme
Court by K.S.A. 2019 Supp. 20-3002(c).
2
 REPORTER'S NOTE: Senior Judge McAnany was appointed to hear case No.
122,053 under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill the
vacancy on the court by the retirement of Chief Justice Lawton R. Nuss.
3
 REPORTER'S NOTE: Retired District Judge Malone was appointed to hear case No.
122,053 vice Justice Beier under the authority vested in the Supreme Court by K.S.A. 20-
2616.
                                            19